Mickey Ray Morton v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-351-CR

     MICKEY RAY MORTON,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Criminal Court No. 10
 Tarrant County, Texas
Trial Court # 0645695
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted Appellant Mickey Ray Morton of driving while intoxicated.  See Tex. Pen.
Code Ann. § 49.04 (Vernon 1994).  Morton pled true to the State’s allegation of a prior DWI
conviction, and the court sentenced him to sixty days’ confinement and an $800 fine.
      Morton has filed notice of his intent to withdraw his appeal.  In relevant portion, Rule 42.2
of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Morton and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Morton's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeal dismissed
Opinion delivered and filed May 27, 1998
Do not publish